Gabriela /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2015

                                      No. 04-14-00803-CV

                     Juan Francisco MONTALVO, M.D., F.A.C.O.G., et al,
                                        Appellants

                                                v.

                                        Gabriela LOPEZ,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CVT-000841-D3
                          Honorable Becky Palomo, Judge Presiding


                                         ORDER
        Based on this court’s order dated January 7, 2015, the clerk’s record is due to be filed in
this appeal on January 20, 2015. On January 8, 2015, the trial court clerk filed a notification of
late record erroneously stating that the record was due to have been filed on January 2, 2015.
The notification also states that the trial court clerk is awaiting a designation of record. The
notification of late record is NOTED as moot. In the event the trial court clerk is unable to file
the clerk’s record by January 20, 2015, the trial court clerk is not precluded from filing another
notification of late record.


                                                     ___________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court